Name: COMMISSION REGULATION (EEC) No 1770/93 of 30 June 1993 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  regions of EU Member States;  trade
 Date Published: nan

 No L 162/12 Official Journal of the European Communities 3 . 7. 93 COMMISSION REGULATION (EEC) No 1770/93 of 30 June 1993 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning the specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 0, and in particular Article 3 (4) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1962/92 is hereby replaced by the following : 'Article 1 Pursuant to Article 2 of Council Regulation (EEC) No 1601 /92, the forecast supply balance quantities of products falling within CN code 1702, with the exception of products falling within CN code! 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, shall be 1 500 tonnes in total for the 1993/94 marke ­ ting year.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1993. Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1962/92 (3), as amended by Regulation (EEC) No 786/93 (4), establishes the forecast supply balance for glucose for the Canary Islands for the 1992/93 marketing year ; whereas, accordingly, the forecast supply balance for glucose for the 1993/94 marketing year should be establi ­ shed : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . i For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 378, 23 . 12. 1992, p . 23. (3) OJ No L 197, 16 . 7. 1992, p. 45. (4) OJ No L 79, 1 . 4. 1993, p. 61 .